Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-8, 10-17 and 21-23 are currently active in the application with claims 1, 3-8, 10-17 being amended, claims 9 and 18-20 being cancelled and claims 21-24 being added by the Applicant.
Response to Amendment
	Applicant’s amendments dated July 12, 2022 have been carefully considered and was sufficient in overcoming the objection to claims 11, 14, 15, 18 and 19 and therefore these objections have been withdrawn.  The cancellation of Claim 20 overcame the rejection the claim over 35 USC 112(a) and this rejection has been withdrawn.  The amendments did not place the application in condition of allowance and resulted in a new grounds of rejection as discussed below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-17 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 1, The instant claim identifies the feedstock as low-rank coal and microalgae in line 3 with oxygen identified as a gasification agent and lines 11 and 12 contains a limitation wherein the O2 equivalence ratio in the feedstock falls within the range of greater than 0 to 0.4 which is not found in the specification and represents new matter.
The remaining claims depend from the instant claim and are likewise rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-17 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, line 5 states that the gasification agent comprises oxygen, steam and carbon dioxide but line 14 states that the agent also comprises nitrogen and therefore lacks sufficient antecedent basis and is indefinite.
The instant claim is also indefinite as the instant claim identifies the feedstock as low-rank coal and microalgae in line 3 with oxygen identified as a gasification agent and lines 11 and 12 contains a limitation wherein the O2 equivalence ratio in the feedstock falls within the range of greater than 0 to 0.4.  Therefore, it is unknown as to what is being claimed; the equivalence ratio of the feedstock, assuming it contains oxygen, or of the process.  Either will be examined.
Regarding Claim 5, the instant claim is to the gasification agent containing no more than 5 vol% nitrogen and/or more than 95 vol% oxygen which includes 100 vol.% however claim 1 is to the gasification agent comprising oxygen, steam and carbon dioxide and therefore is indefinite as how can a stream contain steam, oxygen and carbon dioxide while having 100 vol.% oxygen.
Regarding Claim 6, the instant claim is to the co-gasifying occurring in the presence of water and air (oxygen and nitrogen) however claim 1 requires the presence of carbon dioxide and therefore is indefinite as it is unknown whether the Applicant is attempting to further limit claim 1.
Regarding claim 12, the instant claim contains the limitation of a CO2:C molar ratio and it is unknown to what the “C” refers, is it carbon or coal as Applicant utilizes carbon and fixed carbon in other claims?
Regarding Claim 14, the instant claim is to biomass/coal and steam/carbon ratio of 0.0 however claim 1 requires biomass and coal as well as steam and therefore is indefinite as both biomass and coal possesses carbon.
Regarding Claim 16, the instant claim recites “removing ash and unconverted char from products of the co-gasifying” in line 2 however the only products are “a gasified intermediate” and “syngas mixture” and it is unknown from which this ash and unconverted char is removed.  The claim has insufficient antecedent basis because these two items are not contained within claim 1.
The remaining claims depend from the instant claims and are likewise rejected.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5, 6, 12, 14, 15 and 21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding Claim 5, the instant claim is to the gasification agent containing no more than 5 vol% nitrogen and/or more than 95 vol% oxygen which includes 100 vol.% however claim 1 is to the gasification agent comprising oxygen, steam and carbon dioxide and therefore is indefinite as how can a stream contain steam, oxygen and carbon dioxide while having 100 vol.% oxygen and therefore is not further limiting.
Regarding Claim 6, the instant claim is to the co-gasifying occurring in the presence of water and air (oxygen and nitrogen) however claim 1 requires the presence of carbon dioxide and therefore is not further limiting as the limitation of claim 1 contains an “and” and not an “and/or” in the listing of gasification agents.  Additionally, instant claim 1 requires the use of oxygen whereas “air” also comprises nitrogen and instant claim 1 requires nitrogen to be present at less than 5 vol % nitrogen which includes 0 vol.% and therefore “air” is not further limiting.
	Regarding Claim 12, the instant claim has an equivalence ratio of about 0.0 which includes zero (0) as “about” is interpreted by the ordinary skilled artisan as being both above and below and therefore is not further limiting as claim 1 is to “greater than 0”.
Regarding Claim 14, the instant claim is to biomass/coal and steam/carbon ratio of 0.0 however claim 1 requires biomass and coal as well as steam and therefore is not further limiting.  The instant claim is also to a range of equivalence ratio with a top value of 0.41 however the top of the range in Claim 1 is 0.4 and therefore the instant claim is not further limiting.
Regarding Claim 15, the instant claim is to biomass/coal and steam/carbon ratio of 0.0 however claim 1 requires biomass and coal as well as steam and therefore is not further limiting.  
Regarding Claim 21, the instant claim is to the syngas being devoid of carbon dioxide however claim 1 is to carbon dioxide being present at no more 5 vol. % with the range including 0 carbon dioxide and therefore is not further limiting.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 4-6, 16, 17 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drnevich et al. (US 2010/0158792) hereafter Drnevich and further in view of Narukawa et al. (US 2014/0091260)  hereafter Narukawa,  Wu et al. (NPL, Bioresource Tech, V 271, pp 202-209, 2018) hereafter Wu and Wu et al. (NPL, Ener. Conv. Management, V 135, pp 212-225, 2017) hereafter WuB.
	Considering Claims 1, 4, 6 and 21-23, Drnevich discloses a process wherein gasification of a carbonaceous feedstock is combined with methane reforming, shift conversion and acid gas removal to produce synthetic natural gas, fuel gas, hydrogen, power and steam with the recovery of the carbon dioxide produced in the process wherein biomass is broadly defined as being solid combustible organic fuels such as coal (low-rank coal), petroleum coke, wood, tar sand, shale oil, and municipal, agricultural or industrial waste with gasification known to utilize air, enriched air or high purity oxygen depending upon the end product [0008] and [0009].  
Drnevich further discloses that the temperature of gasification depends upon the gasifier chosen wherein the typical operating temperature of an entrained flow gasifier is 1700° to 1900°F (about 925°C about 1030°C) whereas a typical operating temperature for a moving bed gasifier is about 1000°F (about 535°C) and that the crude synthesis gas is reformed with a CO2 removal unit reducing the carbon dioxide content of the syngas to less than 2% [0001], [0032]-[0042] including Table 1 and [0068] which falls within the instantly claimed range.  Drnevich also discloses an equivalence ratio of around 0.4 (Tables) which touches the instantly claimed range.  
Drnevich discloses the use of essentially pure oxygen (99.5 mol. %) in the fluidizing gas [0068] but does not disclose any additional gases and does not disclose the use of a microalgae biomass and the ratio of coal to biomass.  Drnevich also does not disclose a gasification temperature when utilizing a microalgae.
Narukawa discloses what is commonly known in the gasification art wherein the gasifier fluidizing gas may be air, oxygen, steam and carbon dioxide [0034] which would make up at least 90% of the gasification agent.
Therefore, it would have been obvious to one of ordinary skill in the art to include the steam and carbon dioxide of Narukawa in the fluidizing gas of Drnevich as Drnevich further discloses the use of methane steam reforming and shift reactions [0033] and [0035] which require steam and Drnevich discloses that carbon dioxide is recovered for various uses or discharge [0069] and [0070].  The ordinary skilled artisan would be motivated to utilize the Carbon dioxide rather than discharge the greenhouse gas to the atmosphere.
	Wu discloses a process for producing a syngas mixture plus methane from low-ranked coal and microalgae at temperatures ranging from 650° to 850°C (Section 2.1 and 3.2.2 and Table 1) which overlaps the instantly claimed range.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the temperatures and microalgae of Wu in the process of Drnevich for the production of syngas from low-ranked coal and microalgae as taught by Wu as Wu discloses algae to have a higher growth rate while using no cultivated land (Introduction).
WuB discloses the pyrolysis of low-rank coal/microalgae mixtures to produce hydrogen and carbon monoxide (Table 1) with mixtures ranging from 100% coal to 100% microalgae (Fig. 3a) which encompasses the instantly claimed range.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the ranges of WuB in the process of Drnevich for producing synthesis gas.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
	Considering Claim 5, the significance of Drnevich, Narukawa and Wu as applied to Claim 1 is explained above.
Drnevich discloses that the gasification agent is provided by an air separation unit which supplies 99.5% oxygen [0065] and [0068] thereby falling within the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
	Considering Claim 16, the significance of Drnevich, Narukawa and Wu as applied to Claim 1 is explained above.
	Drnevich discloses the presence of ash (Table 2) but doesn’t mention char.
Narukawa discloses that ash and unreacted feed (char) are removed [0036].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to remove ash and char as taught by Narukawa.
	Considering Claim 17, the significance of Drnevich, Narukawa and Wu as applied to Claim 1 is explained above.
	Drnevich discloses that the crude syngas stream is passed through a PSA system to produce purified hydrogen [0013] and [0035] wherein it is known that a PSA system may utilize a chemical adsorbent for CO2 removal (tables 1 and 4) and [0013].

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drnevich et al. (US 2010/0158792) hereafter Drnevich in view of Narukawa et al. (US 2014/0091260)  hereafter Narukawa, Wu et al. (NPL, Bioresource Tech, V 271, pp 202-209, 2018) hereafter Wu and Wu et al. (NPL, Ener. Conv. Management, V 135, pp 212-225, 2017) hereafter WuB as applied to claim 1 and further in view of Gharda (US 2013/0214207).
	Considering Claim 2, the significance of Drnevich, Narukawa and Wu as applied to Claim 1 is explained above.
Drnevich discloses the use of low-rank coal for gasification but does not identify Indonesian coal as such.
Gharda discloses Indonesian bituminous-grade coal as a low-rank coal [0030].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the Indonesian low-rank coal of Gharda could be utilized in the process of Drnevich as it would have been obvious to try as both Drnevich and Gharda utilize low-rank coals.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drnevich et al. (US 2010/0158792) hereafter Drnevich in view of Narukawa et al. (US 2014/0091260)  hereafter Narukawa, Wu et al. (NPL, Bioresource Tech, V 271, pp 202-209, 2018) hereafter Wu and Wu et al. (NPL, Ener. Conv. Management, V 135, pp 212-225, 2017) hereafter WuB as applied to claim 1 and further in view of Elliott et al. (US 2013/0331623) hereafter Elliott.
	Considering Claim 3, the significance of Drnevich, Narukawa and Wu as applied to Claim 1 is explained above.
	Drnevich generally discloses the use of biomass for gasification as discussed above but does not disclose the use of Nannochlorosis oculate.
	Elliott discloses a gasification system which utilizes biomass such as Nannochloropsis and like algae [0027].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the biomass of Elliott in the process of Drnevich for producing synthesis gas.

Claim 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drnevich et al. (US 2010/0158792) hereafter Drnevich in view of Narukawa et al. (US 2014/0091260)  hereafter Narukawa, Wu et al. (NPL, Bioresource Tech, V 271, pp 202-209, 2018) hereafter Wu and Wu et al. (NPL, Ener. Conv. Management, V 135, pp 212-225, 2017) hereafter WuB as applied to claim 1 and further in view of Park et al. (US 2017/0001863) hereafter Park.
	Considering Claims 7 and 8, the significance of Drnevich, Narukawa and Wu as applied to Claim 1 is explained above.
	Drnevich discloses that gasification may occur at a pressure ranging from about 14.7 psia (1 bar) to about 1500 psia [0012] and that the gasification can be integrated with methane steam reforming [0032] however does not disclose the reforming pressure.
	Park discloses that methane steam reforming occurs from 1 to 10 bar [0115] which falls within the instantly claimed range.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the reforming pressure of Park in the reforming process of Drnevich.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drnevich et al. (US 2010/0158792) hereafter Drnevich in view of Narukawa et al. (US 2014/0091260)  hereafter Narukawa, Wu et al. (NPL, Bioresource Tech, V 271, pp 202-209, 2018) hereafter Wu and Wu et al. (NPL, Ener. Conv. Management, V 135, pp 212-225, 2017) hereafter WuB as applied to claim 1 and further in view of Vreugdenhil et al. (US 2017/0362520) hereafter Vreugdenhil.
	Considering Claim 10, the significance of Drnevich, Narukawa and Wu as applied to Claim 1 is explained above.
	Drnevich discloses that a fluidized bed gasifier may be utilized [0028] but does not disclose the oxygen equivalence ratio (ER).
	Vreugdenhil discloses a fluidized bed gasifier wherein the oxygen equivalence ratio is controlled between 0.9 and 0.99 to permit separation from the fluidized bed [0017].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to operate the gasifier of Drnevich at an oxygen efficiency ratio as taught by Vreugdenhil when utilizing a fluidized bed gasifier.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drnevich et al. (US 2010/0158792) hereafter Drnevich in view of Narukawa et al. (US 2014/0091260)  hereafter Narukawa, and Wu et al. (NPL, Bioresource Tech, V 271, pp 202-209, 2018) hereafter Wu, Wu et al. (NPL, Ener. Conv. Management, V 135, pp 212-225, 2017) hereafter WuB as applied to claim 1 and further in view of Tasaka (US 2012/0010304) and Cooper et al. (USP 5,741,440) hereafter Cooper.
	Considering Claim 11, the significance of Drnevich, Narukawa and Wu as applied to Claim 1 is explained above.
Drnevich discloses that gasification may occur at a pressure ranging from about 14.7 psia (1 bar) to about 1500 psia [0012] which produces methane (Table 4) and that the gasification can be integrated with methane steam reforming [0032] and also discloses the use of highly enriched oxygen of 99.5 vol % [0065] and [0068] with an equivalence ratio of around 0.4 (Tables) but does not disclose a steam:carbon and CO2:C ratio.
Tasaka discloses that a 1:1 steam to carbon and 1:1 CO2:C ratio is needed to react methane with water and carbon dioxide [0047].
Cooper discloses a reforming process for producing hydrogen and carbon monoxide wherein the composition of feed gases to the reformer are important for producing a specified composition in the product gas stream making this composition a result effective variable and further discloses that the ratio of carbon dioxide to carbon may range from 0.01:1 to 200:1 (Col. 3, ln 62 to Col. 4, ln 40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to determine the ratios of carbon dioxide-to-carbon and steam-to-carbon to produce a specified product gas composition which would include the instantly claimed range through routine experimentation, since it has been held that discovering an optimum value or a result effective variable involved only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980). The artisan would have been motivated to determine the ratios of carbon dioxide-to-carbon and steam-to-carbon to produce a specified product gas composition by the reasoned explanation that a specified product gas composition could be produced.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drnevich et al. (US 2010/0158792) hereafter Drnevich in view of Narukawa et al. (US 2014/0091260)  hereafter Narukawa, Wu et al. (NPL, Bioresource Tech, V 271, pp 202-209, 2018) hereafter Wu and Wu et al. (NPL, Ener. Conv. Management, V 135, pp 212-225, 2017) hereafter WuB as applied to claim 1 and further in view of Tasaka (US 2012/0010304) and Cooper et al. (USP 5,741,440) hereafter Cooper and Paskach et al. (US 2011/0308155) hereafter Paskach.
	Considering Claim 12, the significance of Drnevich, Narukawa and Wu as applied to Claim 1 is explained above.
	The instant claim has been previously rejected as discussed above.
Drnevich discloses that gasification may occur at a pressure ranging from about 14.7 psia (1 bar) to about 1500 psia [0012] which produces methane (Table 4) and that the gasification can be integrated with methane steam reforming [0032] and also discloses the use of highly enriched oxygen of 99.5 vol % [0065] and [0068] with an equivalence ratio of around 0.4 in non-limiting examples (Tables) but does not disclose a steam:carbon and CO2:C ratio or the instant ER.
Tasaka discloses that a 1:1 steam to carbon and 1:1 CO2:C ratio is needed to react methane with water and carbon dioxide [0047].
Cooper discloses a reforming process for producing hydrogen and carbon monoxide wherein the composition of feed gases to the reformer are important for producing a specified composition in the product gas stream making this composition a result effective variable and further discloses that the ratio of carbon dioxide to carbon may range from 0.01:1 to 200:1 (Col. 3, ln 62 to Col. 4, ln 40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to determine the ratios of carbon dioxide-to-carbon and steam-to-carbon to produce a specified product gas composition which would include the instantly claimed range through routine experimentation, since it has been held that discovering an optimum value or a result effective variable involved only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980). The artisan would have been motivated to determine the ratios of carbon dioxide-to-carbon and steam-to-carbon to produce a specified product gas composition by the reasoned explanation that a specified product gas composition could be produced.
Paskach discloses the ER in various scenarios wherein an ER ratio of 0.2 or less may be utilized in limited partial oxidation reforming [0057] and [0078].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the ER could be essentially zero (0) as taught by Paskach in the process of Drnevich depending upon the process utilized.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drnevich et al. (US 2010/0158792) hereafter Drnevich in view of Narukawa et al. (US 2014/0091260)  hereafter Narukawa, Wu et al. (NPL, Bioresource Tech, V 271, pp 202-209, 2018) hereafter Wu and Wu et al. (NPL, Ener. Conv. Management, V 135, pp 212-225, 2017) hereafter WuB as applied to Claim 1 and in view of Wu et al. (NPL, Ener. Conv. Management, V 135, pp 212-225, 2017) hereafter WuB as applied to Claim 9 and Vreugdenhil et al. (US 2017/0362520) hereafter Vreugdenhil as applied to Claim 10 and further in view of Avagliano et al. (US 2014/0048744) hereafter Avagliano and Murakami et al. (US 2011/0142721) hereafter Murakami.
	Considering Claim 13, the significance of Drnevich, Narukawa, Wu  and WuB as applied to Claims 1, 9 and 10 is explained above.
	Drnevich discloses a pressure and an ER ratio, WuB discloses a B/C ratio and Vreugdenhil discloses a S/C and a CO2/C ratio as discussed above.  The combined references do not discuss a cold gas efficiency.
	Murakami discloses gasification equipment wherein the gasifier design incorporates features which enhance achievable gas calorific value (i.e. cold gas efficiency) [0020] and [0063].  Avagliano also discloses gasification systems wherein it is desired to have improved cold gas efficiency [0040] making the cold gas efficiency a result effective variable dependent at least on system design.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to determine the process design and variables to produce the desired cold gas efficiency, since it has been held that discovering an optimum value or a result effective variable involved only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980). The artisan would have been motivated to determine the process design and variables to produce the desired cold gas efficiency by the reasoned explanation that the desired calorific product value may be achieved.
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drnevich et al. (US 2010/0158792) hereafter Drnevich in view of Narukawa et al. (US 2014/0091260)  hereafter Narukawa, Wu et al. (NPL, Bioresource Tech, V 271, pp 202-209, 2018) hereafter Wu and Wu et al. (NPL, Ener. Conv. Management, V 135, pp 212-225, 2017) hereafter WuB as applied to claim 1 and further in view of Vreugdenhil et al. (US 2017/0362520) hereafter Vreugdenhil and Wu et al. (NPL, Ener. Conv. Management, V 135, pp 212-225, 2017) hereafter WuB, Tasaka (US 2012/0010304) and Cooper et al. (USP 5,741,440) hereafter Cooper.
Considering Claims 14 and 15, the significance of Drnevich, Narukawa and Wu as applied to Claim 1 is explained above.
The instant claims have been previously rejected as discussed above.
	Drnevich discloses a biomass/coal ratio of zero (0) as Drnevich is not explicit at disclosing biomass.  Drnevich discloses a pressure of 1 bar as discussed above and does not disclose a S/C ratio and therefore it is zero (0) and discloses an ER ratio of about 0.36 as discussed above when applying the ordinary definition of “about” in the art.  Drnevich does not disclose a CO2:C molar ratio.
WuB discloses a biomass/coal ratio between 100% biomass to 100% coal (Table 1) while Tasaka discloses that a 1:1 steam to carbon and 1:1 CO2:C ratio is needed to react methane with water and carbon dioxide [0047] and Cooper discloses a reforming process for producing hydrogen and carbon monoxide wherein the composition of feed gases to the reformer are important for producing a specified composition in the product gas stream making this composition a result effective variable and further discloses that the ratio of carbon dioxide to carbon may range from 0.01:1 to 200:1 (Col. 3, ln 62 to Col. 4, ln 40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to determine the ratios of carbon dioxide-to-carbon and steam-to-carbon to produce a specified product gas composition which would include the instantly claimed range through routine experimentation, since it has been held that discovering an optimum value or a result effective variable involved only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980). The artisan would have been motivated to determine the ratios of carbon dioxide-to-carbon and steam-to-carbon to produce a specified product gas composition by the reasoned explanation that a specified product gas composition could be produced.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drnevich et al. (US 2010/0158792) hereafter Drnevich in view of Narukawa et al. (US 2014/0091260)  hereafter Narukawa, Wu et al. (NPL, Bioresource Tech, V 271, pp 202-209, 2018) hereafter Wu and Wu et al. (NPL, Ener. Conv. Management, V 135, pp 212-225, 2017) hereafter WuB as applied to claim 1 and further in view of Arora (US 2013/0144087).
	Considering Claim 24, the significance of Drnevich, Narukawa and Wu as applied to Claim 1 is explained above.
	Drnevich discloses a system for producing a syngas product which is useful for a variety of downstream products having less than 2 mol % carbon dioxide with a portion of the syngas being supplied at least to a shift converter to achieve a desired H2/CO mole ratio [0068].  Drnevich further discloses, in a non-limiting example, wherein the hydrogen in a crude syngas product is present at about 27 vol.% and the carbon monoxide is about 56 vol. % (Table 4).  Additionally, Drnevich discloses that coal generally comprises about 83% fixed carbon and only 2.7 wt% hydrogen  (Table 2) wherein a free carbon/molecular oxygen mole ratio of about 0.6 is supplied to a gasifier (Table 3).
	Arora discloses a process for the co-gasification of aquatic biomass and coal to produce syngas useful in producing a variety of products wherein the biomass is combined with coal in an oxygen stream (preferably nitrogen free) and supplied to a gasifier [0002], [0020] to [0023], [0033], [0035] and [0066] to produce a syngas having less than 1 vol.% nitrogen [0083].  Arora further discloses that biomass generally has similar carbon content [0065] and more than hydrogen and therefore pure biomass would produce a product has having a H2:CO ratio less than 1.4:1 which encompasses the instantly claimed ratio and wherein a water-gas shift reactor may be utilized to increase this ratio for use in downstream processes [0087].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that prior to a water-gas shift reactor that the relative ratio of hydrogen to carbon monoxide is dependent upon the ratio of biomass/coal and to the amount of oxygen/water supplied to the gasifier/reformer of Drnevich and that the instant range is easily achievable by adjusting the relative amounts of these feed streams.  The ordinary skilled artisan would be motivated to arrive at a desired gas composition to satisfy downstream requirements as taught by Arora.	
Response to Arguments
Applicant's arguments filed July 12, 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments are addressed above with respect to the claim amendments.
Applicant also claims superior and unexpected results on page 6.  This is not convincing in that as discussed above, the amount of carbon dioxide still present in the syngas product falls within the instantly claimed range.
Conclusion
Claims 1-8, 10-17 and 21-24 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B CALL/Primary Examiner, Art Unit 1732